BENSON, Chief District Judge,
concurring.
I concur with the result. It is my understanding that this Court’s holding that the appellee student had a procedural due process right to cross-examine the teacher is limited to the circumstances disclosed by the record before the court in this case.
The case was presented to the District Court on a stipulation of facts which, fairly interpreted, establishes only that the student, a sixteen-year-old with no showing of a prior record of infraction of school rules, was expelled for an indefinite period. The expulsion was based on an allegation by the teacher sought to be cross-examined, that the student had been found kissing a girl in a school hallway in violation of school rules and regulations, and that he made a defiant remark when confronted by the teacher. *701The student did not admit the infraction of the rules or the defiant remark. Although the teacher was present at the hearing before the school board, she was not asked to testify and the student was denied the opportunity to have her questioned. Under the circumstances and pursuant to the rationale of Goss v. Lopez, 419 U.S. 565, 577-584, 95 S.Ct. 729, 42 L.Ed.2d 725 (1975), the student should have been given an opportunity to conduct a limited examination of the teacher as to what she observed and heard, and whether she did in fact interpret the alleged remark as being directed to her and as being defiant.